Citation Nr: 0627311	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Doug Merritt, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2004, the veteran testified at a hearing before a 
Veterans Law Judge sitting at the RO.  In September 2004, the 
Board remanded the matter for additional evidentiary 
development.

In an October 2005 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who had conducted the April 2004 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2005).  The veteran responded that that 
he wished to attend another Board hearing.

A second Board hearing was held in April 2006 by means of 
video conferencing equipment with the veteran and his 
attorney at the RO, and Kathleen K. Gallagher, a Veterans Law 
Judge sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.  Absent any further request 
from the veteran, the Board finds that his hearing request 
has been satisfied.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

The veteran's seeks service connection for coronary artery 
disease.  The medical evidence of record shows that he was 
not diagnosed as having coronary artery disease until 
November 2000, more than eleven years after his separation 
from active service.  The veteran, however, contends that his 
coronary artery disease was nonetheless present during 
service, as evidenced by service medical records showing 
complaints of chest pain, an episode of elevated cholesterol 
in 1987, and episodes of elevated blood pressure readings on 
several occasions.  

Specifically, the veteran's service medical records show that 
that in August 1976, he sought treatment for chest pain, 
which he described as a burning feeling in the mediastinum 
area.  Examination was normal and the impression was 
heartburn.  The following month, the veteran complained of 
chest pain in the mornings for the past month.  Examination 
was again normal.  The diagnosis was chondritis.  In August 
1981, the veteran again sought treatment for chest pain.  He 
reported that he smoked one pack of cigarettes daily.  
Examination was normal.  The diagnosis was chest congestion 
and the veteran was advised to return if his symptoms 
recurred.  The remaining service medical records, however, 
are negative for complaints or findings of chest pain.  

The veteran's service medical records also show that blood 
pressure readings taken during service were consistently 
below 140/90, with rare exceptions.  For example, in January 
1980, when the veteran sought emergency treatment after he 
lacerated his right hand on a wall locker, a blood pressure 
reading of 128/100 was noted.  In January 1982, when he 
sought treatment in the emergency room for a laceration on 
his forehead, his blood pressure was 120/94.  In November 
1988, when the veteran sought emergency treatment for burning 
in his eyes, a blood pressure reading of 144/84 was recorded.  

When the veteran underwent a periodic physical examination in 
June 1987, his heart and vascular system were normal and his 
blood pressure was 130/80.  Laboratory testing showed that 
the veteran's cholesterol was 250 mg/dl and his blood sugar 
level was 86 mg/dl.  

At his March 1989 military separation medical examination, 
the veteran reported a history of high blood pressure, but 
denied a history of chest pain or pressure, heart trouble, or 
palpitation or pounding heart.  The examiner elaborated that 
the veteran had reported "HTN - once last week."  
Examination, however, showed that the veteran's heart and 
vascular system were normal and his blood pressure was 
130/82.  

In support of his claim, the veteran has submitted a March 
2004 letter from a private cardiologist who noted that the 
veteran had asked him whether the elevated cholesterol 
reading in 1987 was evidence of coronary artery disease in 
service.  The cardiologist indicated that he would not be 
surprised if the veteran had had the beginnings of coronary 
artery disease even at that early stage, although he was 
unable to say conclusively one way or another.  He explained 
that coronary artery disease is well known to be an insidious 
disease that takes many years to develop.  The cardiologist 
indicated that since the veteran had been discovered to have 
high grade stenosis in 2001, it was possible that he had had 
some disease present 10 to 15 years prior to that, although 
he could not be sure.  

In May 2005, the veteran was afforded a VA medical 
examination.  After examining the veteran and reviewing his 
service medical records, the VA physician indicated that she 
could not, without resorting to speculation, say that the 
veteran's coronary artery disease started in service.  In 
reviewing the veteran's medical history, she noted the 
veteran's history of a single episode of high cholesterol of 
250 while in service, but indicated that she could find no 
episodes of elevated blood pressure readings in service.  As 
set forth above, however, the veteran's service medical 
records document rare episodes of blood pressure readings in 
excess of 140/90.  Based on this oversight, the veteran's 
attorney has argued that the VA medical opinion is 
inadequate.

Under the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

In this case, the two medical opinions currently of record 
appear to be speculative.  Purely speculative medical 
opinions do not provide the degree of certainty required for 
medical nexus evidence for the purposes of service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a plausible claim"); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or 
may not" language by physician is too speculative); see also 
38 C.F.R. § 3.102 (By reasonable doubt is meant ... a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote 
possibility.").

Given that the May 2005 VA medical examiner may not have had 
the opportunity to review the record in detail, and in view 
of the fact that the record is unclear as to whether the 
veteran's current coronary artery disease is related to his 
active service, the Board finds that a remand for another 
examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

In addition, the Board notes that at his most recent VA 
medical examination in May 2005, the veteran reported that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA).  Records from SSA have not yet 
been obtained.  Under the VCAA, the RO must attempt to obtain 
these records.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005) (providing that VA 
has a duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists).

Accordingly, this matter is REMANDED for the following:

1.  The RO should contact SSA and 
obtain a copy of any decision 
regarding the veteran's claim for 
disability benefits, as well as any 
medical records in its possession.

2.  The veteran should be scheduled 
for a VA medical examination by a 
cardiologist to evaluate the nature 
and etiology of his current coronary 
artery disease.  The claims folder 
should be made available to the 
cardiologist for review in 
connection with the examination.  
The cardiologist should be asked to 
provide an opinion as to whether it 
is at least as likely as not that 
that any current cardiovascular 
disorder, including coronary artery 
disease, is causally related to the 
veteran's active service or any 
incident therein, including the 
episode of elevated cholesterol, the 
episodes of chest pain, or the 
episodes of elevated blood pressure 
readings.  If an opinion on this 
matter cannot be rendered with 
resorting to speculation, the 
examiner should so state.

3.  The RO should then review the 
record in full and readjudicate the 
claim.  If the decision remains 
adverse to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC) and given an opportunity to 
respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


